          Case 9:20-ap-01006-MB                    Doc 26 Filed 04/24/20 Entered 04/24/20 13:21:55                                    Desc
                                                    Main Document    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                            FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 ERIC P. ISRAEL (State Bar No. 132426)
 eisrael@DanningGill.com                                                                                FILED & ENTERED
 ZEV SHECHTMAN (State Bar No. 266280)
 zs@DanningGill.com
 DANNING, GILL, ISRAEL & KRASNOFF, LLP                                                                          APR 24 2020
 1901 Avenue of the Stars, Suite 450
 Los Angeles, California 90067-6006
 Telephone: (310) 277-0077                                                                                CLERK U.S. BANKRUPTCY COURT
 Facsimile: (310) 277-5735                                                                                Central District of California
                                                                                                          BY ortiz      DEPUTY CLERK




                                                                                               CHANGES MADE BY COURT
       Debtor(s) appearing without attorney
       Attorney for: Plaintiff and Counterdefendant

                                          UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -NORTHERN DIVISION

 In re:                                                                      CASE NO.: 9:19-bk-11573-MB
                                                                             CHAPTER: 11
 HVI CAT CANYON, INC.,
                                                                             ADVERSARY NO: 9:20-ap-01006-MB

                                                                                STATUS CONFERENCE AND SCHEDULING
                                                              Debtor(s)
                                                                                 ORDER PURSUANT TO LBR 7016-1(a)(4)
 MICHAEL A. McCONNELL, CHAPTER 11 TRUSTEE,
                                                                             DATE: 4/17/2020
                                                                             TIME: 10:00 a.m.
                                                                             COURTROOM: 201
                                    Plaintiff and Counterdefendant           ADDRESS: 1415 State Street, Santa Barbara, CA 93101
                                    vs.

 GLR, LLC, a Delaware limited liability company; and
 GRL, LLC, a Delaware limited liability company.



                               Defendants and Counterclaimants

1.   A status conference took place on the date and time indicated above.
2.   Parties and counsel were present as reflected in the court record.
3.   This matter is disposed of as follows:
   a.          Continued to the following date for a further status conference:                         (date) 7/15/2020            (time) 2:30
p.m.
     b.      A brief joint status report updating the Court on developments since 4/17/2020, must be filed and served,
including a judge’s copy, by (date): 7/1/2020
     c.        The last day to join other parties and to amend pleadings is (specify date): 10/30/2020
    d.     The last day for case dispositive pre-trial motions to be filed and served, including a judge’s copy, is
12/4/2020.
1586280.1 26932 This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 1                              F 7016-1.2.ORDER.STATUS.CONF
          Case 9:20-ap-01006-MB                    Doc 26 Filed 04/24/20 Entered 04/24/20 13:21:55                                    Desc
                                                    Main Document    Page 2 of 2

     e.        The last date for pre-trial motions to be heard is (date):
     f.        The last day for discovery to be completed, including receiving responses to discovery requests, is
               (date): 10/30/2020
     g.        A      pre-trial stipulation or        pre-trial order must be filed and lodged by (date)                            (time)
                   No pre-trial stipulation or pre-trial order is required
     h.        A pre-trial conference is set for (date)                          (time)
                   No pre-trial conference is required
     i.        Estimate of time for trial (specify number of hours):
     j.        A trial is set for (date)                     (time)
     k.        The adversary proceeding is dismissed for failure to appear or prosecute
                  with prejudice     without prejudice
     l.        Notice of next status conference or pre-trial conference date is waived
     m.        Other (specify):The deadline to file any case-dispositive motions is 12/4/2020.


                                                                          ###




                   Date: April 24, 2020




1586280.1 26932 This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2                              F 7016-1.2.ORDER.STATUS.CONF
